DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The abstract of the disclosure is objected to because of the following informality: “includesan” line 3, should be --includes an--. Correction is required.  
Claim Objections
3.	Claim 1 is objected to because of the following informalities: claim 1, line 6, “andbeing” should be --and being--; “andprovided” should be --and provided--; “aspuit” line 14, should be --a spuit--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon et al. (KR1912587).
Hoon et al.  disclose a spuit-type heterogeneous contents mixing container as seen in Figure 1, which comprises an outer container (10) for containing a first content therein; an inner container (20) for containing a second content therein, the inner container having at least a portion inserted into the outer container and being formed with a vertical guide groove as seen in Figure 4; a sealing plate (30) detachably coupled to the inner container to prevent the first and second contents from being mixed; a rotation cap (90) rotatably coupled to the outer container; a rotation member (40) rotated together with the rotation cap and formed with an oblique guide portion; an operating member (42) disposed to be movable vertically in the inner container and provided with a guide protrusion; and a spuit part (70) for sucking and discharging the first and second contents contained in the outer container; the first and second contents are mixed as the operating member pushes downward the sealing plate to separate the sealing plate from the inner container while being moved vertically by a rotation of the rotation cap as seen in Figure 6; the sealing plate is formed at a center thereof with a first through hole and the operating member is formed at a center thereof with a second through hole, such that the spuit part is inserted into the outer container by passing through the first and second through holes as seen in Figures 3-5; the rotation cap is formed with a first locking protrusion and the rotation member is formed with a second locking protrusion, such that the rotation cap is engaged with the rotation member as seen in Figures 3-5; the operating member moves to a lower side of the outer container while pushing the sealing plate to serve as an insertion guide pipe into which at least a portion of the spuit part is inserted, and is fixed to the inner bottom of the outer container by pressing the sealing plate as seen in Figure 6; the operating member is formed with a vertical communication hole, and at least a portion of the vertical communication hole is exposed to a lower side of the inner container when the operating member moves to a lower side of the outer container as seen in Figure 6; wherein the spuit part includes a push button (60) formed of an elastic material, a spuit pipe connected to a lower side of the push button, and a handle (80) coupled to an outside of the spuit pipe.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various spuit-type mixing container similar to applicant’s container, as claimed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754